Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6,9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 10,611,769 in view of Lancois et al. (WO 2016/174079 A1, IDS), Cooymans et al. (WO 2012/080447 A1), and Jong et al. (“Consensus symposium on combined antiviral therapy,” Antiviral Research, 1995, Vol. 29, pp 5-29)
‘769 claims a pharmaceutical composition comprising compound B herein and pharmaceutical acceptable carrier, particularly, in oral dosage, such as tablet or liquid and method of using the same for treating respiratory syncytial virus infection. 
‘769 does not claim expressly a combination and/or pharmaceutical composition comprising compound B herein and compound A herein and a method of using the same for treating RSV infection.
However, Lancois et al. teach RSV antiviral pyrazolo- and triazolo-pyrimidine compounds having inhibitory activity on the replication of the respiratory syncytial virus, pharmaceutical composition comprising the same and method of using the same for treatment of respiratory syncytial virus infection. See, particularly, the abstract, pages 2-6. Expressly 
Various conventional dosage form of the anti-RSV agents may be formulated with pharmaceutical carrier and other well-known excipients. Particular dosage forms mentioned are oral dosages, such as tablet, pills, capsule; parenteral dosage, , such as injectable solution, suspension. See, particularly pages 32-34. The dosage amount of compound B herein may be in the range of 0.01 mg/kg to 500mg/kg body weight. A unit dose may contain 1 to 1000 mg, particularly, 5 to 500 mg of the active ingredient. See, particularly, page 35, lines 8-14. 
Lancois et al. particularly teach combination of the anti-RSV agents with another antiviral agents, particularly,  compound A herein, or  3-({5-chloro-1-[3-(methylsulfonyl)propy1]-1H-indol-2-yl} methyl)-1-(2,2,2-trnfluoroethy1)-1,3-dihydro-2H-imidazo[4,5-c]pyridin-2-one. See, particularly, page 35, line 25 to page 36, line 5.  
Cooymans (WO2012/080477 A1) disclosed indoles compounds as respiratory syncytial virus antiviral agents, particularly, the compound A herein. See, page 2, paragraph [0011] bridging to page 3 of the specification herein, and the abstract, and table 3 at pages 46-55, compound P55 at page 55 in particular, in Cooymans et al. Cooymans teaches that the indoles compounds may be formulated into various pharmaceutical composition with known pharmaceutically acceptable carrier, excipients and to be used for treating RSV infection, such as oral dosage (tablet, capsule, pills, etc.), parenteral dosage (injectable solution, suspension, etc.) See, page 14, line 10 to page 15, line 21. The effective amount of the indole compounds is in the range of 0.01 mg/kg to 500 mg/kg body weight, more preferably from 0.1 mg/kg to 50 mg/kg  body weight. Unit dosage may be formulated containing 1 to 1000 mg, and in particular 5 to 200 mg of the active 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to making a combination of compound B herein (O5 of Lancois et al) and compound A herein (P55 disclosed in WO 2012/080477), a pharmaceutical composition comprising the same, and to use the same for treating respiratory syncytial. 
A person of ordinary skill in the art would have been motivated to making a combination of compound B herein (O5 of Lancois et al) and compound A herein (compound P55 disclosed in WO 2012/080477), a pharmaceutical composition comprising the same, and to use the same for treating respiratory syncytial because Lancois et al. expressly teach the employment of a combination of the RSV antiviral pyrazolo- and triazolo-pyrimidine compounds and other known anti-RSV agents,  compound O5 is one of the RSV antiviral pyrazolo- and triazolo-pyrimidine In re Boesch and Slaney (CCPA) 204 USPQ 215. It is particularly true if the claimed amounts are within the range of disclosed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As to the claim 2, reciting a synergistic effect against RSV, note such benefit would have reasonably been expected since the prior art expressly teach the combination, and one of the major benefit of combined antiviral therapy is the benefit of synergistic effect. Furthermore, formulate the  pharmaceutic composition into conventional dosage form, such as tablet, capsule with known pharmaceutically acceptable carrier excipients would have been within the skill of ordinary skilled artisan. 

Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or ameliorating respiratory syncytial virus infection, does not reasonably provide enablement for preventing respiratory syncytial virus infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant claims are drawn to a method of preventing respiratory syncytial virus infection.  The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  The court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

(1) The nature of the invention:

    PNG
    media_image1.png
    176
    193
    media_image1.png
    Greyscale
, or compound P55 disclosed in WO 2012/080477, and compound B , disclosed in WO-2016/174079  as the compound O5 
    PNG
    media_image2.png
    176
    272
    media_image2.png
    Greyscale
, which has been later found to have the following absolute stereochemistry: 
    PNG
    media_image3.png
    177
    269
    media_image3.png
    Greyscale
. See, page 3 of the specification herein.

(2) The breadth of the claims:
The claims recites “preventing, treating or ameliorating” respiratory syncytial virus infection, would read on completely stop the infection from happening, thus the claims broadly encompass 
(3) The state of the prior art:
The state of the art regarding effectively preventing or stop the infection from happening   with the antiviral agents does not exist.  As assessed in WO-2016/174079:
   “Human RSV or Respiratory Syncytial Virus is a large RNA virus, member of the family of Paramyxoviridae, subfamily pneumoviridae together with bovine RSV virus. Human RSV is responsible for a spectrum of respiratory tract diseases in people of all ages throughout the world. It is the major cause of lower respiratory tract illness during infancy and childhood. Over half of all infants encounter RSV in their first year of life, and almost all within their first two years. The infection in young children can cause lung damage that persists for years and may contribute to chronic lung disease in later life (chronic wheezing, asthma). Older children and adults often suffer from a (bad) common cold upon RSV infection. In old age, susceptibility again increases, and RSV has been implicated in a number of outbreaks of pneumonia in the aged resulting in significant mortality.” (paragraph [0002])
“Today only three drugs have been approved for use against RSV infection. A first one is ribavirin, a nucleoside analogue that provides an aerosol treatment for serious RSV infection in hospitalized children. The aerosol route of administration, the toxicity (risk of teratogenicity), the cost and the highly variable efficacy limit its use. The other two drugs, RespiGam.RTM. (RSV-IG) and Synagis.RTM. (palivizumab), polyclonal and monoclonal antibody immunostimulants, are intended to be used in a preventive way. Both are very expensive, and require parenteral administration.” (paragraph [0003]). The compounds A and B are small molecular antiviral agents. See, the examples in WO-2016/174079 and WO 2012080447. 

(4) The predictability or unpredictability of the art:
The art of preventing and treating respiratory syncytial virus infection are highly unpredictable as evidence by the fact that there are only three  established therapeutic method against the old and well-recognized infections

(5) The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts.
(6) The amount of direction or guidance presented / working examples:
In the instant case, working example as to preventing respiratory syncytial virus infection completely lacking.  The specification discloses in vitro assay of claimed combination against respiratory syncytial virus, some of the combination exhibit synergistic effect against the virus in vitro.  
Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.02.  Particularly, the specification merely provide in vitro data demonstrated that the combination is effective against the virus in vitro.  There is no demonstration in the specification that the in vitro antiviral activity would be sufficient for supporting a method of “preventing” respiratory syncytial virus infection, a goal have been long sought in the art but with no success. Note, preventive treatment of respiratory syncytial virus infection has only been successful with macromolecular immunostimulant.  


The instant claims assert for preventing respiratory syncytial virus, a task have never been accomplished in the art, would require an extensive experimentation for various conditions, including those particularly suitable for new born and/or young children.  .
Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable.
In conclusion, the applicant is enabled for treating ameliorating respiratory syncytial virus infection, but is not enabled for preventing such infection. 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lancois et al. (WO 2016/174079 A1, IDS, or US 10,611,769 B2, a US equivalence of WO2016/174079 A1 )  as evidenced by applicants’ admission
Lancois et al. teach RSV antiviral pyrazolo- and triazolo-pyrimidine compounds having inhibitory activity on the replication of the respiratory syncytial virus, pharmaceutical composition comprising the same and method of using the same for treatment of respiratory syncytial virus infection. See, particularly, the abstract, pages 2-6. Expressly disclosed compounds  include compound B herein. See, page 29, Co. No. (O5), see, page 215. See, also the 
Various conventional dosage form of the anti-RSV agents may be formulated with pharmaceutical carrier and other well-known excipients. Particular dosage forms mentioned are oral dosages, such as tablet, pills, capsule; parenteral dosage, , such as injectable solution, suspension. See, particularly pages 32-34. The dosage amount of compound B herein may be in the range of 0.01 mg/kg to 500mg/kg body weight. A unit dose may contain 1 to 1000 mg, particularly, 5 to 500 mg of the active ingredient. See, particularly, page 35, lines 8-14. 
Lancois et al. particularly teach combination of the anti-RSV agents with another antiviral agents, particularly,  compound A herein, or  3-({5-chloro-1-[3-(methylsulfonyl)propy1]-1H-indol-2-yl} methyl)-1-(2,2,2-trnfluoroethy1)-1,3-dihydro-2H-imidazo[4,5-c]pyridin-2-one. See, particularly, page 35, line 25 to page 36, line 5.  Thus, a combination of compound A with compound O5 as disclosed in Lancois, pharmaceutical composition comprising the same, and method of using the same for treating respiratory syncytial virus infection would have been at once envisaged by one of ordinary skill in the art.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lancois et al. (WO 2016/174079 A1, IDS, or US 10,611,769 B2), in view of applicants’ admission,  
Lancois et al. teach RSV antiviral pyrazolo- and triazolo-pyrimidine compounds having inhibitory activity on the replication of the respiratory syncytial virus, pharmaceutical composition comprising the same and method of using the same for treatment of respiratory syncytial virus infection. See, particularly, the abstract, pages 2-6. Expressly disclosed compounds  include compound B herein. See, page 29, Co. No. (O5) see, page 215. See, also the claims of US 10,611,769 B2. Note the stereochemistry of the compound has been found later as represented by formula recited herein as compound B. See, the specification herein paragraph [0012]. 
Various conventional dosage form of the anti-RSV agents may be formulated with pharmaceutical carrier and other well-known excipients. Particular dosage forms mentioned are oral dosages, such as tablet, pills, capsule; parenteral dosage, , such as injectable solution, suspension. See, particularly pages 32-34. The dosage amount of compound B herein may be in the range of 0.01 mg/kg to 500mg/kg body weight. A unit dose may contain 1 to 1000 mg, particularly, 5 to 500 mg of the active ingredient. See, particularly, page 35, lines 8-14. 
Lancois et al. particularly teach combination of the anti-RSV agents with another antiviral agents, particularly,  compound A herein, or  3-({5-chloro-1-[3-(methylsulfonyl)propy1]-1H-indol-2-yl} methyl)-1-(2,2,2-trnfluoroethy1)-1,3-dihydro-2H-imidazo[4,5-c]pyridin-2-one. See, particularly, page 35, line 25 to page 36, line 5.  
Lancois et al. do not teach expressly a particular example of combination comprising the compound A and compound B herein, in the particular amounts of the compounds, a 
However, as applicants admitted that Cooymans (WO2012/080477 A1) disclosed indoles compounds as respiratory syncytial virus antiviral agents, particularly, the compound A herein. See, page 2, paragraph [0011] bridging to page 3 of the specification herein, and the abstract, and table 3 at pages 46-55, compound P55 at page 55 in particular, in Cooymans et al. Cooymans teach that the indoles compounds may be formulated into various pharmaceutical composition with known pharmaceutically acceptable carrier, excipients and used for treating RSV infection, such as oral dosage (tablet, capsule, pills, etc.), parenteral dosage (injectable solution, suspension, etc.) See, page 14, line 10 to page 15, line 21. The effective amount of the indole compounds is in the range of 0.01 mg/kg to 500 mg/kg body weight, more preferably from 0.1 mg/kg to 50 mg/kg  body weight. Unit dosage may be formulated containing 1 to 1000 mg, and in particular 5 to 200 mg of the active ingredient. Exact dosage and frequency of administration depends on the particular compound, particular condition being treated, the severity of the condition being treated, the age, weight, sex, extent of disorder and general physical conditions of the particular patients etc. See, particularly, page 16, line 35 to page 17, line 19. The compound may be used in combination with other known antiviral agent. The combination may be made suitable for simultaneous, separate or sequential use in antiviral treatment. See, particularly, page 17, lines 21-28. Jong et al. reveals that combined antiviral therapy has been known and commonly practiced in the art of antiviral therapy, including those against respiratory syncytial virus (RSV). See, particularly, page 6, the left col., page 13, section 4.1.3 respiratory syncytial virus. The major benefit of using combination is that the combination potentiates the antiviral activities or 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to making a combination of compound B herein (O5 of Lancois et al) and compound A herein (P55 disclosed in WO 2012/080477), a pharmaceutical composition comprising the same, and to use the same for treating respiratory syncytial. 
A person of ordinary skill in the art would have been motivated to making a combination of compound B herein (O5 of Lancois et al) and compound A herein (compound P55 disclosed in WO 2012/080477), a pharmaceutical composition comprising the same, and to use the same for treating respiratory syncytial because Lancois et al. expressly teach the employment of a combination of the RSV antiviral pyrazolo- and triazolo-pyrimidine compounds and other known anti-RSV agents,  compound O5 is one of the RSV antiviral pyrazolo- and triazolo-pyrimidine compounds disclosed by Lancois and compound A herein is one of the 13 anti RVS agent expressly named by Lancois e al. As to the claims 10 and 11, reciting the pharmaceutical composition of the combination is in a single composition (claim 10) or separated compositions (claim 11), note, making the pharmaceutical dosage of two different drugs in single dose or separated dose for simultaneous, separate or sequential administration would have been within the purview of ordinary skill in the art as eh prior art instructed that the drugs may be formulated for simultaneous, separate or sequential use in the antiviral treatment (see, Lancois et al. page 35, lines 26-29). As to the particular effective amounts of each of the drugs and daily interval, note, the optimization of a result effective parameter, e.g., the effective amounts of therapeutic agents, and the frequency of administration is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. It is particularly true if the claimed amounts are within the range of disclosed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As to the claim 2, reciting a synergistic effect against RSV, note such benefit would have reasonably been expected since the prior art expressly teach the combination, and one of the major benefit of combined antiviral therapy is the benefit of synergistic effect. Furthermore, formulate the  pharmaceutic composition into conventional dosage form, such as tablet, capsule with known pharmaceutically acceptable carrier excipients would have been within the skill of ordinary skilled artisan. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627